DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Preliminary Amendment filed on 8/20/2020.  Claims 6-12, 14-20, and 23-28 are pending in the case.  Claims 6, 14, and 23 are independent claims.

Specification
The use of the trademark Weibo has been noted in this application.  It should be capitalized wherever it appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims contain the trademark/trade name “WEIBO.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b).  See Ex parte Simpson, 218 U.S.P.Q. 1020, 1021, 1022 (Bd. App. 1982).  The claim scopes are uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 6-8, 10-12, 14-19, and 23-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang et al. (US 2011/0093816 A1, hereinafter Chang) in view of Cragun et al. (US 2011/0067025 A1, hereinafter Cragun) and Paila et al. (US 2010/0269069 A1, hereinafter Paila).

As to independent claim 6, Chang teaches a program orchestration method implemented by an electronic device comprising a touchscreen, wherein the program orchestration method comprises:
displaying, on the touchscreen, atomic service icons (figure 3 shortcut icons 1-8) corresponding to atomic services, wherein each of the atomic service icons corresponds to a respective one of the atomic services, and wherein each of the atomic services provides a respective service capability (“The mobile device 100 may display a number of shortcut icons on the screen, according to a user’s selection. For example, as shown in FIG. 1, the mobile device 100 may display several shortcut icons on the screen, for example, a shortcut icon 121 for altering background images, a shortcut icon 122 for identifying subway lines, a timer shortcut icon 123, a schedule shortcut icon 124, a shortcut icon 125 for executing a mirror function, a diary shortcut icon 126, and a volume control icon 127,” paragraph 0008 lines 1-9);
displaying an orchestration area on the touchscreen (figure 3 part 310);
detecting a first touch event from a user for a first atomic service icon of the atomic service icons (“the icon grouping unit 215 determines whether at least one shortcut icon is moved to the group icon display region,” paragraph 0035 lines 9-11), wherein the first atomic service icon corresponds to a first atomic service of the atomic services, and wherein the first atomic service is a system service of the electronic device (“The mobile device 100 may display a number of shortcut icons on the screen, according to a user’s selection. For example, as shown in FIG. 1, the mobile device 100 may display several shortcut icons on the screen, for example, a shortcut icon 121 for altering background images, a shortcut icon 122 for identifying subway lines, a timer shortcut icon 123, a schedule shortcut icon 124, a shortcut icon 125 for executing a mirror function, a diary shortcut icon 126, and a volume control icon 127,” paragraph 0008 lines 1-9);
displaying the first atomic service icon in the orchestration area in response to the first touch event (figure 3 part 315 “shortcut icon 2”);
detecting a second touch event from the user for a second atomic service icon of the atomic service icons, wherein the second atomic service icon corresponds to a second atomic service of the atomic services, and wherein the second atomic service is a network service (figure 3 part 317; “the user moves Shortcut icon 8 (317) to the group icon display region 310,” paragraph 0050 lines 7-8);
displaying the second atomic service icon in the orchestration area in response to the second touch event (“the controller 210 controls the display unit 235 to display … Shortcut icon 8 (317), in the group icon display region 310,” paragraph 0050 lines 9-12);
detecting a third touch event from the user (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” paragraph 0058 lines 1-3); and
orchestrating the first atomic service icon and the second atomic service icon in response to the third touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” paragraph 0058 lines 1-3).
Chang does not appear to expressly teach a method comprising orchestrating the first atomic service icon and the second atomic service icon to generate a first program.
Cragun teaches a method comprising orchestrating the first service and the second service to generate a first program (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could drag selected commands into an ordered command sequence,” paragraph 0052 lines 4-8; “If the command sequence satisfies compound command policy 176 (step 230=YES), method 200 moves to step 240. If compound command policy 176 designates that the compound command should be automatically 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the orchestration of Chang to comprise the program generation of Cragun.  One would have been motivated to make such a combination to save time on repetitive sequences of atomic services (Cragun paragraph 0006).
Chang/Cragun does not appear to expressly teach a method wherein each of the atomic services provides a respective service capability in a corresponding application programming interface (API) manner.
Paila teaches a method wherein each of the services provides a respective service capability in a corresponding application programming interface (API) manner (“widgets 109a may have a general level of the Application Programming Interface (API) classes or types,” paragraph 0041 lines 14-16).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the service capability of Chang/Cragun to comprise the API of Paila.  One would have been motivated to make such a combination to provide a standardized framework for third-party extensions.

As to dependent claim 7, the rejection of claim 6 is incorporated.  Chang/Cragun/Paila further teaches a method comprising:
detecting an input from the user (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a 
sending release request information to a server in a wireless network in response to detecting the input (“Compound command policy 1000 requires more than five occurrences or 75 percent of the users performing the command sequence. Thus since Joe, Mike, and Sally have performed command sequence 1430, 75 percent of the users have performed the command, and the compound command is available for the entire enterprise (i.e. whole network of users). Thus the scope for compound command 1530 in FIG. 15 is ‘enterprise’ meaning that the compound command will be available to every user, even if the user did not previously perform the command sequence,” Cragun paragraph 0067 lines 24-34), wherein the release request information comprises an identifier of the first program and an identifier of the electronic device (each message to the server must identify the program and the device to allow the server to determine when the “five occurrences or 75 percent of the users” threshold has been met); and
receiving response information from the server, wherein the response information indicates that the first program is successfully released on a service open platform on the server (“the compound command will be available to every user,” Cragun paragraph 0067 lines 32-33).

claim 8, the rejection of claim 6 is incorporated.  Chang/Cragun/Paila further teaches a method wherein the first program comprises code to invoke a system service interface of the electronic device (“shortcut icon 121 for altering background images,” Chang paragraph 0008 line 5) and code to invoke a network service interface (Cragun figure 13 part 1310 “Send for review”) in a wireless network (Chang figure 3 upper-left corner shows a cellular link).

As to dependent claim 10, the rejection of claim 6 is incorporated.  Chang/Cragun/Paila further teaches a method wherein the first atomic service provides a first service capability using a local API of the electronic device (“shortcut icon 121 for altering background images,” Chang paragraph 0008 line 5), and wherein the second atomic service provides a second service capability using an API of a network (Cragun figure 13 part 1310 “Send for review”).

As to dependent claim 11, the rejection of claim 6 is incorporated.  Chang/Cragun/Paila further teaches a method wherein the first touch event is a first gesture of dragging the first atomic service icon (“the icon grouping unit 215 determines whether at least one shortcut icon is moved to the group icon display region,” Chang paragraph 0035 lines 9-11), and wherein the second touch event is a second gesture of dragging the second atomic service icon (Chang figure 3 part 317; “the user moves Shortcut icon 8 (317) to the group icon display region 310,” Chang paragraph 0050 lines 7-8).

claim 12, the rejection of claim 6 is incorporated.  Chang/Cragun/Paila further teaches a method comprising:
orchestrating the first atomic service and the second atomic service based on a program orchestration model in response to the third touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” Chang paragraph 0058 lines 1-3); and
generating the first program in response to the third touch event (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could drag selected commands into an ordered command sequence,” paragraph 0052 lines 4-8; “If the command sequence satisfies compound command policy 176 (step 230=YES), method 200 moves to step 240. If compound command policy 176 designates that the compound command should be automatically created (step 240=YES), then the compound command is created (step 250),” Cragun paragraph 0051 lines 13-18).

As to independent claim 14, Chang teaches an electronic device, comprising:
a touchscreen (figure 2 part 230);
a processor (figure 2 part 210) coupled to the touchscreen; and
a memory (figure 2 part 220) coupled to the processor and storing instructions that, when executed by the processor, cause the electronic device to be configured to:
display, on the touchscreen, atomic service icons (figure 3 shortcut icons 1-8) corresponding to atomic services, wherein each of the atomic service icons corresponds to a respective one of the atomic services, and wherein each of the atomic services provides a respective service capability (“The mobile device 100 may display a number of shortcut icons on the screen, according to a user’s selection. For example, as shown in FIG. 1, the mobile device 100 may display several shortcut icons on the screen, for example, a shortcut icon 121 for altering background images, a shortcut icon 122 for identifying subway lines, a timer shortcut icon 123, a schedule shortcut icon 124, a shortcut icon 125 for executing a mirror function, a diary shortcut icon 126, and a volume control icon 127,” paragraph 0008 lines 1-9);
display an orchestration area on the touchscreen (figure 3 part 310);
detect a first touch event from a user for a first atomic service icon of the atomic service icons (“the icon grouping unit 215 determines whether at least one shortcut icon is moved to the group icon display region,” paragraph 0035 lines 9-11), wherein the first atomic service icon corresponds to a first atomic service of the atomic 
display the first atomic service icon in the orchestration area in response to the first touch event (figure 3 part 315 “shortcut icon 2”);
detect a second touch event from the user for a second atomic service icon of the atomic service icons, wherein the second atomic service icon corresponds to a second atomic service of the atomic services, and wherein the second atomic service is a network service (figure 3 part 317; “the user moves Shortcut icon 8 (317) to the group icon display region 310,” paragraph 0050 lines 7-8);
display the second atomic service icon in the orchestration area in response to the second touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected 
detect a third touch event from the user (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” paragraph 0058 lines 1-3); and
orchestrate the first atomic service icon and the second atomic service icon in response to the third touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” paragraph 0058 lines 1-3).
Chang does not appear to expressly teach a device configured to orchestrate the first atomic service icon and the second atomic service icon to generate a first program.
Cragun teaches a device configured to orchestrate the first service and the second service to generate a first program (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could drag selected commands into an ordered command sequence,” paragraph 0052 lines 4-8; “If the command sequence satisfies compound command policy 176 (step 230=YES), method 200 moves to step 240. If compound command policy 176 designates that the compound command should be automatically created (step 240=YES), then the compound command is created (step 250),” paragraph 0051 lines 13-18).

Chang/Cragun does not appear to expressly teach a device wherein each of the atomic services provides a respective service capability in a corresponding application programming interface (API) manner.
Paila teaches a device wherein each of the services provides a respective service capability in a corresponding application programming interface (API) manner (“widgets 109a may have a general level of the Application Programming Interface (API) classes or types,” paragraph 0041 lines 14-16).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the service capability of Chang/Cragun to comprise the API of Paila.  One would have been motivated to make such a combination to provide a standardized framework for third-party extensions.

As to dependent claim 15, the rejection of claim 14 is incorporated.  Chang/Cragun/Paila further teaches a device wherein the instructions further cause the electronic device to be configured to:
detect an input from the user (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a 
send release request information to a server in a wireless network in response to detecting the input (“Compound command policy 1000 requires more than five occurrences or 75 percent of the users performing the command sequence. Thus since Joe, Mike, and Sally have performed command sequence 1430, 75 percent of the users have performed the command, and the compound command is available for the entire enterprise (i.e. whole network of users). Thus the scope for compound command 1530 in FIG. 15 is ‘enterprise’ meaning that the compound command will be available to every user, even if the user did not previously perform the command sequence,” Cragun paragraph 0067 lines 24-34), wherein the release request information comprises an identifier of the first program and an identifier of the electronic device (each message to the server must identify the program and the device to allow the server to determine when the “five occurrences or 75 percent of the users” threshold has been met); and
receive response information from the server, wherein the response information indicates that the first program is successfully released on a service open platform on the server (“the compound command will be available to every user,” Cragun paragraph 0067 lines 32-33).

claim 16, the rejection of claim 15 is incorporated.  Chang/Cragun/Paila further teaches a device wherein the first program comprises code of the first atomic service and code of the second atomic service (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could drag selected commands into an ordered command sequence,” Cragun paragraph 0052 lines 4-8; “If the command sequence satisfies compound command policy 176 (step 230=YES), method 200 moves to step 240. If compound command policy 176 designates that the compound command should be automatically created (step 240=YES), then the compound command is created (step 250),” Cragun paragraph 0051 lines 13-18).

As to dependent claim 17, the rejection of claim 14 is incorporated.  Chang/Cragun/Paila further teaches a device wherein the first atomic service provides a first service capability using a local API of the electronic device (“shortcut icon 121 for altering background images,” Chang paragraph 0008 line 5), and wherein the second atomic service provides a second service capability using an API of a network (Cragun figure 13 part 1310 “Send for review”).

As to dependent claim 18, the rejection of claim 14 is incorporated.  Chang/Cragun/Paila further teaches a device wherein the first touch event is a first gesture of dragging the first atomic service icon (“the icon grouping unit 215 determines whether at least one shortcut icon is moved to the group icon display region,” Chang paragraph 0035 lines 9-11), and wherein the second touch event is a second gesture of 

As to dependent claim 19, the rejection of claim 14 is incorporated.  Chang/Cragun/Paila further teaches a device comprising instructions to:
orchestrate the first atomic service and the second atomic service based on a program orchestration model in response to the third touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” Chang paragraph 0058 lines 1-3); and
generate the first program in response to the third touch event (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could drag selected commands into an ordered command sequence,” paragraph 0052 lines 4-8; “If the command sequence satisfies compound command policy 176 (step 230=YES), method 200 moves to step 240. If compound command policy 176 designates that the compound command should be automatically created (step 240=YES), then the compound command is created (step 250),” Cragun paragraph 0051 lines 13-18).

As to independent claim 23, Chang teaches a computer program product (figure 2 part 220) comprising computer-executable instructions for storage on a non-transitory 
display, on a touchscreen of the electronic device, atomic service icons (figure 3 shortcut icons 1-8) corresponding to atomic services, wherein each of the atomic service icons corresponds to a respective one of the atomic services, and wherein each of the atomic services provides a respective service capability (“The mobile device 100 may display a number of shortcut icons on the screen, according to a user’s selection. For example, as shown in FIG. 1, the mobile device 100 may display several shortcut icons on the screen, for example, a shortcut icon 121 for altering background images, a shortcut icon 122 for identifying subway lines, a timer shortcut icon 123, a schedule shortcut icon 124, a shortcut icon 125 for executing a mirror function, a diary shortcut icon 126, and a volume control icon 127,” paragraph 0008 lines 1-9);
display an orchestration area on the touchscreen (figure 3 part 310);
detect a first touch event from a user for a first atomic service icon of the atomic service icons (“the icon grouping unit 215 determines whether at least one shortcut icon is moved to the group icon display region,” paragraph 0035 lines 9-11), wherein the first atomic service icon corresponds to a first atomic service of the atomic services, and wherein the first atomic service is a system service of the electronic device (“The mobile device 100 may display a number of shortcut icons on the screen, according to a user’s selection. For example, as shown in FIG. 1, the 
display the first atomic service icon in the orchestration area in response to the first touch event (figure 3 part 315 “shortcut icon 2”);
detect a second touch event from the user for a second atomic service icon of the atomic service icons, wherein the second atomic service icon corresponds to a second atomic service of the atomic services, and wherein the second atomic service is a network service (figure 3 part 317; “the user moves Shortcut icon 8 (317) to the group icon display region 310,” paragraph 0050 lines 7-8);
display the second atomic service icon in the orchestration area in response to the second touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” paragraph 0058 lines 1-3);
detect a third touch event from the user (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” paragraph 0058 lines 1-3); and
orchestrate the first atomic service icon and the second atomic service icon in response to the third touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” paragraph 0058 lines 1-3).
Chang does not appear to expressly teach instructions to orchestrate the first atomic service icon and the second atomic service icon to generate a first program.
Cragun teaches instructions to orchestrate the first service and the second service to generate a first program (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could drag selected commands into an ordered command sequence,” paragraph 0052 lines 4-8; “If the command sequence satisfies compound command policy 176 (step 230=YES), method 200 moves to step 240. If compound command policy 176 designates that the compound command should be automatically created (step 240=YES), then the compound command is created (step 250),” paragraph 0051 lines 13-18).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the orchestration of Chang to comprise the program generation of Cragun.  One would have been motivated to make such a combination to save time on repetitive sequences of atomic services (Cragun paragraph 0006).
Chang/Cragun does not appear to expressly teach instructions wherein each of the atomic services provides a respective service capability in a corresponding application programming interface (API) manner.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the service capability of Chang/Cragun to comprise the API of Paila.  One would have been motivated to make such a combination to provide a standardized framework for third-party extensions.

As to dependent claim 24, the rejection of claim 23 is incorporated.  Chang/Cragun/Paila further teaches a product wherein the computer-executable instructions further cause the electronic device to:
detect an input from the user (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could drag selected commands into an ordered command sequence,” Cragun paragraph 0052 lines 4-8);
send release request information to a server in a wireless network in response to the input (“Compound command policy 1000 requires more than five occurrences or 75 percent of the users performing the command sequence. Thus since Joe, Mike, and Sally have performed command sequence 1430, 75 percent of the users have performed the command, and the compound command is available for the entire enterprise (i.e. whole network of users). Thus the scope for compound command 1530 in 
receive response information from the server, wherein the response information indicates that the first program is successfully released on a service open platform on the server (“the compound command will be available to every user,” Cragun paragraph 0067 lines 32-33).

As to dependent claim 25, the rejection of claim 23 is incorporated.  Chang/Cragun/Paila further teaches a product wherein the first program comprises code to invoke a system service interface of the electronic device (“shortcut icon 121 for altering background images,” Chang paragraph 0008 line 5) and code to invoke a network service interface (Cragun figure 13 part 1310 “Send for review”) in a wireless network (Chang figure 3 upper-left corner shows a cellular link).

As to dependent claim 26, the rejection of claim 23 is incorporated.  Chang/Cragun/Paila further teaches a product wherein the first atomic service provides a first service capability using a local API of the electronic device (“shortcut icon 121 for 

As to dependent claim 27, the rejection of claim 23 is incorporated.  Chang/Cragun/Paila further teaches a product wherein the first touch event is a first gesture of dragging the first atomic service icon (“the icon grouping unit 215 determines whether at least one shortcut icon is moved to the group icon display region,” Chang paragraph 0035 lines 9-11), and wherein the second touch event is a second gesture of dragging the second atomic service icon (Chang figure 3 part 317; “the user moves Shortcut icon 8 (317) to the group icon display region 310,” Chang paragraph 0050 lines 7-8).

As to dependent claim 28, the rejection of claim 23 is incorporated.  Chang/Cragun/Paila further teaches a product comprising instructions to:
orchestrate the first atomic service and the second atomic service based on a program orchestration model in response to the third touch event (“if the controller 210 ascertains that a shortcut icon grouping function has been selected at step 520, it groups at least two shortcut icons at step 530,” Chang paragraph 0058 lines 1-3); and
generate the first program in response to the third touch event (“The user could identify a command sequence in a variety of ways. One suitable implementation would be a drag-and-drop interface where a user could .

Claims 9 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang in view of Cragun, Paila, Weibo (“Statuses/public timeline/en,” 25 October 2016, https://web.archive.org/web/20161025041845/http://open.weibo.com/wiki/Statuses/public_timeline/en, hereinafter Weibo_public_timeline), and Weibo (“Statuses/upload/en,” 25 October 2016, https://web.archive.org/web/20161025042841/http://open.weibo.com/wiki/Statuses/upload/en, hereinafter Weibo_upload).

As to dependent claim 9, the rejection of claim 8 is incorporated.
Chang/Cragun/Paila does not appear to expressly teach a method comprising obtaining, by the network service interface, a new photo.
Weibo_public_timeline teaches a method comprising obtaining (“Return 20 latest public weibo,” page 1), by the network service interface, a new photo (“original_pic：Original picture,” page 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the services of Chang/Cragun/Paila to comprise the photo of Weibo_public_timeline.  One would have 
Chang/Cragun/Paila/Weibo_public_timeline does not appear to expressly teach a method comprising invoking, by the network service interface, a WEIBO service.
Weibo_upload teaches a method comprising invoking, by the network service interface, a WEIBO service (“Update a picture weibo,” page 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the services of Chang/Cragun/Paila/Weibo_public_timeline to comprise the WEIBO service of Weibo_upload.  One would have been motivated to make such a combination to extend the method to support a popular third-party framework.

As to dependent claim 20, the rejection of claim 14 is incorporated.  Chang/Cragun/Paila further teaches a device wherein the first program includes code to invoke a system service interface of the electronic device (“shortcut icon 121 for altering background images,” Chang paragraph 0008 line 5) and code to invoke a network service interface (Cragun figure 13 part 1310 “Send for review”) in a wireless network (Chang figure 3 upper-left corner shows a cellular link).
Chang/Cragun/Paila does not appear to expressly teach a device wherein the system service interface is configured to obtain a new photo.
Weibo_public_timeline teaches a device wherein the system service interface is configured to obtain a new photo (“Return 20 latest public weibo,” page 1, “original_pic：Original picture,” page 3).

Chang/Cragun/Paila/Weibo_public_timeline does not appear to expressly teach a device wherein the network service interface is configured to invoke a WEIBO service.
Weibo_upload teaches a device wherein the network service interface is configured to invoke a WEIBO service (“Update a picture weibo,” page 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the services of Chang/Cragun/Paila/Weibo_public_timeline to comprise the WEIBO service of Weibo_upload.  One would have been motivated to make such a combination to extend the method to support a popular third-party framework.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2010/0023874 A1 disclosing a widget connection API
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145